As filed with the Securities and Exchange Commission July 2, 2008 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRANSATLANTIC HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3355897(I.R.S. employer identification no.) 80 Pine Street, New York, New York 10005 (Address, including zip code, of principal executive offices) 2008 Transatlantic Holdings, Inc. Non-Employee Directors’ Stock Plan (Full title of the plan) Gary A. Schwartz Senior Vice President and
